Title: Council of War, 8 July 1776
From: Council of War
To: 


At a Conference of General Officers and others at Head Quarters July 8 1776
Present His Excell⟨y⟩ the Genl[,] General Puttnam[,] General Heath[,] Gen. Spencer[,] Gen. Green[,] Gen. Scott[,] Gen. Wadsworth[,] Col. McDougal[,] Mess: Randolph[,] Green & Dennis & Dewer
A Proposition having been made to the General to sink Hulks in the North River at Tappan Bay in order to stop the Enemy’s Progress, it was fully discussed & agreed that the same be carried into Execution Capt. Grinell to sound the Channel & fix the Buoys Capt. Dennis to take up the Vessels—& with Capt. Lawrence & Capt. Tudor to have them sunk in a proper Manner Capt. Grinnell to take Notice of the commanding Ground so that if Works should be hereafter erected they may be made in the properest Manner.
The General proposed to the Genl Officers what should be done with the Troop of Horse from Connecticut, agreed that the Men be detained untill the New Levies arrive but the Horses be sent Home as soon as possible.
The Congress having referred to the Generals Determination the Propriety of marching 3 Regimts of the Continental Troops from Boston to the Northern Army & in Case of Need substituting the Militia in their Place—Unanimously agreed that the sd 3 Regimts be immediately dispatchd to join the Northern Army.
